UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. )1 O.I. Corporation (Name of Issuer) Common Stock, $0.10 Par Value Per Share (Title of Class of Securities) 670841105 (CUSIP Number) STEVEN WOLOSKY, ESQ. OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP Park Avenue Tower 65 East 55th Street New York, New York 10022 (212) 451-2300 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 14, 2008 (Date of Event Which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box x. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 670841105 1 NAME OF REPORTING PERSON Mustang Capital Advisors, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 210,215 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 210,215 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 210,215 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.0% 14 TYPE OF REPORTING PERSON PN 2 CUSIP NO. 670841105 1 NAME OF REPORTING PERSON Mustang Capital Management, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION TEXAS NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 210,215 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 210,215 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 210,215 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.0% 14 TYPE OF REPORTING PERSON OO 3 CUSIP NO. 670841105 1 NAME OF REPORTING PERSON John K. H. Linnartz 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER - 0 - 8 SHARED VOTING POWER 210,215 9 SOLE DISPOSITIVE POWER - 0 - 10 SHARED DISPOSITIVE POWER 210,215 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 210,215 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.0% 14 TYPE OF REPORTING PERSON IN 4 CUSIP NO. 670841105 The following constitutes the Schedule 13D filed by the undersigned (the “Schedule 13D”). Item 1. Security and Issuer. This statement relates to shares of the Common Stock, $0.10 Par Value Per Share (the “Shares”), of O.I. Corporation, a Oklahoma corporation (the “Issuer”).The address of the principal executive offices of the Issuer is P.O. Box 9010, 151 Graham Road, College Station, Texas 77842-9010. Item 2. Identity and Background. (a)This statement is filed on behalf of Mustang Capital Advisors, LP, a Texas limited partnership (“MCA”), Mustang Capital Management, LLC, a Texas limited liability company (“MCM”) and John K. H. Linnartz, the managing member of MCM (“Mr. Linnartz”), relating to the Common Stock purchased by MCA on behalf of (i) Mustang Capital Partners I, LP (“MCP I”) and Mustang Capital Partners II, LP (“MCP II”), each a Texas limited partnership, and (ii) certain managed accounts with respect to which MCA serves as investment manager (the “Accounts”).Each of the foregoing is referred to as a “Reporting Person” and collectively as the “Reporting Persons.” (b)The principal business address of each of MCA, MCM and Mr. Linnartz is 1506 McDuffie Street, Houston, Texas 77019. (c)The principal business of MCP I and MCP II is investing in securities.The principal business of MCA is acting as investment manager of each of MCP I and MCP II, and as investment manager to the Accounts.The principal business of MCM is acting as the general partner of MCA.The principal business of Mr. Linnartz is acting as managing member of MCM. (d)No Reporting Person has, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)No Reporting Person has, during the last five years, been party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)MCA is a Texas limited partnership.MCM is a Texas limited liability company.Mr. Linnartz is a citizen of the United States. Item 3. Source and Amount of Funds or Other Consideration. The aggregate purchase price of the 210,215 Shares owned by MCA is $2,621,258, including brokerage commissions.The Shares owned by MCA were acquired with partnership funds. Item 4. Purpose of Transaction. The Reporting Persons purchased the Shares based on the Reporting Persons’ belief that the Shares, when purchased, were undervalued and represented an attractive investment opportunity. Depending upon overall market conditions, other investment opportunities available to the Reporting Persons, and the availability of Shares at prices that would make the purchase of additional Shares desirable, the Reporting Persons may endeavor to increase their position in the Issuer through, among other things, the purchase of Shares on the open market or in private transactions or otherwise, on such terms and at such times as the Reporting Persons may deem advisable. 5 CUSIP NO. 670841105 No Reporting Person has any present plan or proposal which would relate to or result in any of the matters set forth in subparagraphs (a) - (j) of Item 4 of Schedule 13D except as set forth herein or such as would occur upon completion of any of the actions discussed above.The Reporting Persons intend to review their investment in the Issuer on a continuing basis and engage in discussions with management and the Board of Directors of the Issuer and other shareholders of the Issuer concerning the business, operations andfuture plans of the Issuer.Depending on various factors including, without limitation, the Issuer’s financial position and investment strategy, the price levels of the Shares, conditions in the securities markets and general economic and industry conditions, the Reporting Persons may in the future take such actions with respect to their investment in the Issuer as they deem appropriate including, without limitation, making proposals to the Issuer concerning changes to the capitalization, ownership structure or operations of the Issuer, purchasing additional Shares, selling some or all of their Shares, engaging in short selling of or any hedging or similar transaction with respect to the Shares or changing their intention with respect to any and all matters referred to in Item 4. Item 5. Interest in Securities of the Issuer. (a)The aggregate percentage of Shares reported owned by each person named herein is based upon 2,621,258 Shares outstanding, which is the total number of Shares reported to be outstanding as of November 2, 2007 in the Issuer’s Quarterly Report on Form 10-Q, as filed with the Securities and Exchange Commission on November 13, 2007. As of the close of business on February 13, 2008, MCP I, MCPII and the Accounts beneficially owned 210,215 Shares, constituting approximately 8.0% of the Shares outstanding. As general partner of each of MCP I and MCP II, and as investment manager to the Accounts, MCA may be deemed to beneficially own 210,215 Shares collectively owned by MCP I, MCP II and the Accounts, constituting approximately 8.0% of the Shares outstanding. As general partner of MCA, MCM may be deemed to beneficially own 210,215 Shares beneficially owned by MCA, constituting approximately 8.0% of the Shares outstanding. As managing member of MCM, Mr. Linnartz may be deemed to beneficially own 210,215 Shares beneficially owned by MCM, constituting approximately 8.0% of the Shares outstanding. (b)MCA, MCM and Mr. Linnartz may direct the vote and disposition of the Shares reported in this Schedule 13D. (c)Schedule A annexed hereto lists all transactions in the Shares during the past sixty days by the Reporting Persons. All of such transactions were effected in the open market. (d)No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, the Shares. (e)Not applicable. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. On February 14, 2008, MCA, MCM and Mr. Linnartz entered into a Joint Filing Agreement (the "Joint Filing Agreement") in which the parties agreed to the joint filing on behalf of each of them of statements on Schedule 13D with respect to the securities of the Issuer to the extent required by applicable law. The Joint Filing Agreement is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Other than as described herein, there are no contracts, arrangements, understandings or relationships among the Reporting Persons, or between the Reporting Persons and any other person, with respect to the securities of the Issuer. Item 7. Material to be Filed as Exhibits. Pursuant to Rule 13d-1(k) promulgated under the Exchange Act, the Reporting Persons have entered into an agreement with respect to the joint filing of this statement, and any amendment or amendments thereto. 99.1 Joint Filing Agreement by and among Mustang Capital Advisors, LP, Mustang Capital Management, LLC and John K. H. Linnartz, dated February 14, 2008. 6 CUSIP NO. 670841105 SIGNATURES After reasonable inquiry and to the best of his knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Dated:February 14, 2008 MUSTANG CAPITAL ADVISORS, LP By: Mustang Capital Management, LLC its general partner By: /s/ John K. H. Linnartz John K. H. Linnartz, Managing Member MUSTANG CAPITAL MANAGEMENT, LLC By: /s/ John K. H. Linnartz John K. H. Linnartz, Managing Member /s/ John K. H. Linnartz John K. H. Linnartz 7 CUSIP NO. 670841105 SCHEDULE A Transactions in the Shares During the Past 60 Days Shares of Common Stock Purchased/(Sold) Price Per Share($U.S.) Date of Purchase/(Sale) MUSTANG CAPITAL ADVISORS, LP 6 12.2500 12/17/07 2,099 12.2495 12/18/07 3,000 12.2500 12/19/07 700 11.8700 12/21/07 3,000 12.2500 12/24/07 5,000 11.5025 01/07/08 11,200 11.4446 01/10/08 4,550 11.2000 01/15/08 5,326 11.2500 01/16/08 2,300 11.2500 01/17/08 632 11.5030 01/24/08 3,601 11.5578 01/25/08 8,466 11.4945 01/28/08 100 11.0000 01/30/08 115 11.2000 01/31/08 MUSTANG CAPITAL MANAGEMENT, LLC None JOHN K. H. LINNARTZ None 8
